CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB of Syntec Biofuel Inc. (the "Company") for the quarter ended June 30, 2007as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Michael Jackson, President of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 9, 2007 /s/ Michael Jackson (Date) Michael Jackson Director, President / CEO
